Citation Nr: 0308708	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-22 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to restoration of a 30 percent rating for 
service-connected post-traumatic stress disorder on and after 
November 6, 1996.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1968 to February 1971, including service in the 
Republic of Vietnam from March 14, 1970, to February 12, 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Hearing Officer's decision of May 
2000 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which reduced the 
evaluation of the claimant's service-connected post-traumatic 
stress disorder (PTSD) from 30 percent to 10 percent 
disabling, effective August 1, 2000.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West  2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by Supplemental 
statement of the case provided them on October 21, 2002, 
which informed them of VA's duty to notify them of the 
information and evidence necessary to substantiate the claim 
and to assist them in obtaining all such evidence.  That 
document also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

That Supplemental Statement of the Case further informed the 
claimant and his representative of the issue on appeal, the 
evidence considered, the adjudicative action taken, the 
pertinent law and regulations pertaining to reductions in 
rating evaluations, the VA Schedule for Rating Disabilities 
applicable to rating evaluations for service-connected PTSD, 
the decision reached, and the reasons and bases for that 
decision.  That Supplemental Statement of the Case also 
notified the claimant and his representative of VA's duty to 
assist them by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  Further, that 
Supplemental Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical, personnel, and administrative records, as well as 
all private or VA medical evidence identified by the 
claimant.  The RO has further afforded the claimant a 
personal hearing before an RO Hearing Officer in February 
2000, and has complied with all requirements of due process 
and appellate rights applicable to the issue on appeal.  
Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that it is clear that the claimant and his 
representative were fully notified and aware of the type of 
evidence required to substantiate the claim.  In view of the 
extensive factual development in the case, as demonstrated by 
the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The RO has complied with all requirements of procedural 
due process and appellate rights in reducing the evaluation 
of the claimant's service-connected PTSD from 30 percent to 
10 percent disabling, effective August 1, 2000.


CONCLUSION OF LAW

The reduction in the evaluation of the claimant's service 
connected PTSD from 30 percent to 10 percent disabling having 
been accopmplished in compliance with all applicable 
requirements of procedural due process and appellate rights, 
that reduction is affirmed.  38 U.S.C.A. §§ 5112(b)(6), 5103, 
5103A (West 2000);  38 C.F.R. §§ 3.102, 3.103(b)(f), 
3.105(e), 3.344(a)(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

A rating decision of June 1995 granted service connection for 
PTSD, evaluated as 30 percent disabling, effective February 
1, 1994.  The claimant was notified of that decision and of 
his right to appeal, but did not initiate an appeal and that 
decision became final after one year.  

The basis of the assignment of a 30 percent evaluation for 
the claimant's PTSD was a VA PTSD examination, conducted in 
March 1994.  The claimant related that while he was in 
Vietnam as a Radio Field Mechanic, he saw much fighting but 
was never wounded; that as an adult, he had experienced many 
problems with drugs and alcohol, but had never had a 
psychiatric hospitalization, outpatient care, or psychotropic 
drugs, and denied any nervous breakdown or suicide attempts.  
He was once divorced, with one child , and has two other 
children.  His longest job held was with the government as a 
data clerk from 1979 to 1989, and was terminated because of 
drug use, with no significant employment since that time.  He 
enjoys basketball, commercial arts, music, reading, playing 
cards, taking walks, and has some social life.  Mental status 
examination revealed that the claimant was neatly dressed, 
with clear speech, and relevant and concise responses.  His 
mood appeared to be normal, and there was no evidence of 
specific anxiety syndrome, suicidal ideation or psychotic 
thought content.  His memory , intelligence, general 
information and calculation were good, and proverb 
interpretation, differentiation of similar things, judgment 
were good.  He was considered to be able to handle funds in 
his own interest.  The Axis I diagnoses were PTSD, and drug 
and alcohol abuse, in remission, while Axis IV noted some 
psychosocial stress from his ongoing psychological problems, 
and his Global Assessment of Functioning (GAF) Score was 57, 
which the examiner cited as indicative of some current 
interference in functioning due to psychiatric causes.  

The claimant underwent another VA PTSD examination in 
September 1996, which showed that he continued to attend a 
weekly support group at the VAMC, Bronx, and that the also 
attends daily Narcotics Anonymous meetings.  His responses 
were relevant and coherent.  The claimant complained of lack 
of motivation and erratic sleep, occasional flashbacks and 
recurrent nightmares pertaining to his combat experiences, is 
very sensitive to loud noises and experiences a startle 
response, tries to avoid thoughts, feelings and activities 
that arouse recollections of the traumatic experiences in 
Vietnam, has a restricted range of affect, and has a "short 
fuse" and has occasional outbursts of anger.  The claimant 
had a history of heroin, alcohol and cocaine abuse for 22 
years in the past, but none for the past four years.  His 
memory and concentration were somewhat impaired, and he had a 
fear of the darkness.  The claimant denied any feelings of 
detachment or estrangement from people, and related that he 
has many friends, and further denied any anhedonia, ideas of 
reference, delusions, or hallucinations, and no feelings of 
hopelessness or helplessness, but was rather optimistic about 
the future.  He denied any current suicidal ideation, and had 
no history of suicide attempts, with no other phobias, 
obsessions, compulsions or panic attacks.  He was considered 
to be able to handle funds in his own interest, while he had 
remained unemployed for the past six years.  The Axis I 
diagnoses were PTSD; alcohol dependence (in remission); 
heroin dependence (in remission); cocaine dependence (in 
remission), while Axis IV psychosocial stressors were 
extreme, and his Axis V Global Assessment of Functioning 
(GAF) Score was 71, and 71 for the past year, indicative of 
transient and expectable reactions to psychosocial stressors, 
and no more than slight impairment if social, occupational, 
or school functioning.

A rating decision of October 1996 continued the 30 percent 
evaluation for the claimant's service-connected PTSD, based 
upon the findings on the most recent VA PTSD examinations.  
The claimant was notified of that decision and of his right 
to appeal, but did not initiate an appeal and that decision 
became final after one year.  A future examination was 
scheduled in approximately two years to determine if 
sustained improvement was demonstrated.

A report of VA PTSD examination, conducted in October 1998, 
noted that the claimant saw combat in Vietnam; that he has 
recurrent and disturbing recollections of traumatic events, 
particularly thinking about his friend's suicide about twice 
a week, feelings of sadness on holidays like Veterans' Day, 
and experiences difficulty in falling asleep and staying 
asleep.  The examiner cited the veteran's statement that he 
was going to school on a full time basis, and lives with his 
wife, stepdaughter and grandson, and has friends.  The 
claimant related that he "argues with his wife a lot 
lately"; and that he continues to have dreams of a friend's 
suicide in Vietnam by jumping off a tower.  The claimant 
related that he abused heroin for 22 years until 1989, when 
he was busted for possession; and that he can't get a job 
because of his arrest and 18 months in prison, plus three 
years on parole.  Mental status examination disclosed that 
the claimant was well oriented, that his personal hygiene was 
within normal limits, and there was no impairment of thought 
processes, no delusions or hallucinations, no inappropriate 
behavior, no suicidal or homicidal ideation, no obsessive or 
ritualistic behavior.  He related that he used to jump when a 
car backfired, but not so much anymore, and there was no 
report of panic attacks.  The claimant stated that his mood 
was good since he'd been in recovery (six and one-half 
years); that he was no longer depressed; and that he goes to 
bed happy and wakes up happy.  He related that he gets mad at 
his wife and argues with her; that she drinks a bout a pint 
of wine every day; and he would like to see her get into 
recovery.  He related that he goes to bed at night, but gets 
up a 4:00 a.m., and that he has recurrent dreams about his 
buddy who committed suicide.  The claimant was considered to 
be capable of managing his benefits payments.  No Axis I 
diagnosis was given other than heroin abuse in remission six 
and one-half years); while his Axis V GAF Score was 60, 
indicative of moderate symptoms of moderate difficulty in 
social, occupational or school functioning.

A report of VA PTSD examination, conducted in December 1998 
by two VA psychiatrists who had not previously examined the 
claimant, noted that the examiners reviewed the veteran's 
claims folder.  The claimant was casually dressed, calm and 
in good contact, and stated that he was divorced, unemployed, 
attending computer school, and residing with his girlfriend.  
The claimant's verbal productions were spontaneous and 
coherent, and he was well-oriented.  He complained of 
recurrent anxiousness, irritability, and insomnia, and stated 
that he "still [has] persistent memories and dreams about 
his close friend who committed suicide", with guilt feelings 
because he was unable to save him.  He further stated that 
such was very often on his mind; that he still dreams about 
the incident and wakes up terrified and sweating.  He further 
related that he continued to have dreams about his combat 
experiences in Vietnam; that he used to be terrified by loud 
noises and explosions, and felt depressed and isolated, but 
currently feels better.  He denied suicidal and non-suicidal 
thoughts, delusions; or hallucinations, and there were no 
panic attacks or obsessive compulsive behaviors.  He stated 
that his scholastic grades were passing, denied any current 
use of alcohol or drugs, and was capable of managing his 
benefit payments.  The Axis I diagnosis was PTSD, and the 
Axis V GAF Score was currently 71, indicative of transient 
and expectable reactions to psychosocial stressors with no 
more than slight impairment in social, occupational or school 
functioning. 

A rating decision of February 1999 proposed to reduce the 
evaluation for the claimant's service-connected PTSD from 30 
percent to 10 percent disabling, based upon improvement shown 
on the last two VA PTSD examinations.  The claimant was 
notified of that proposed action by RO letter of February 9, 
1999, which in formed him of his right to submit medical or 
other evidence to show why the proposed reduction should not 
be made, including recent physician's reports, and of his 
right to a personal hearing to present evidence or argument 
on any point in his claim.  He was informed that if no 
evidence was received within 60 days , the proposed reduction 
would be effectuated.  He was further informed that if a 
request for hearing was received within 30 days, his payments 
would be continued at the current rate until his hearing was 
held and the testimony was reviewed.  

The claimant's request for a personal hearing on the proposed 
reduction in his disability rating was received at the RO on 
April 12, 1999.

A rating decision of April 12, 1999, proposed to reduce the 
evaluation for the claimant's service-connected PTSD from 30 
percent to 10 percent disabling, based upon improvement shown 
on the last two VA PTSD examinations.  The claimant and his 
representative were notified of that proposed action by RO 
letter of May 5, 1999, which informed him of his right to 
submit medical or other evidence to show why the proposed 
reduction should not be made, including recent physician's 
reports, and of his right to a personal hearing to present 
evidence or argument on any point in his claim.  He was 
informed that if no evidence was received within 60 days , 
the proposed reduction would be effectuated.  He was further 
informed that if a request for hearing was received within 30 
days, his payments would be continued at the current rate 
until his hearing was held and the testimony was reviewed.  

A personal hearing was held on February 22, 2000, before an 
RO Hearing Officer.  The claimant testified that he believed 
that his PTSD symptomatology was still of sufficient severity 
as to warrant a 30 percent rating for his service-connected 
PTSD.  He asserted that his statements were taken out of 
context on the VA PTSD examinations conducted in October and 
December 1998; that he continued to attend school on a full-
time basis; that such school attendance hindered his ability 
to get to the VA hospital; that he formerly was seen 
frequently in the outpatient clinic, but discontinued that 
treatment because he did not feel that group therapy was 
benefiting him, and preferred one-on-one therapy

The claimant testified that he continued to have problems 
sleeping, with disrupted sleep patterns, that he usually does 
to sleep at 9:00 o'clock at night, but wakes up around 2:30 
or 3:00, sometimes because of having a dream about a certain 
friend who died in Vietnam; that he currently lives with his 
wide, and his son (age 15)and daughter, and his grandson; 
that he has problems with his son and ongoing problems with 
his wide, which he attributes to his PTSD; he related that he 
usually goes home after school; that he has not had a social 
life in a while because he doesn't want to be around other 
people; that he was in his last semester in school and was 
doing pretty well; that he was not trying to make arrangement 
s to see someone at the VAMC because he was not getting 
anywhere with group therapy, but would like to see a 
counselor.  He further asserted that his statement that his 
startle response was getting better referred to the fact that 
he did not have it so much while at school, when his mind is 
occupied, but continued to have it upon returning home.  He 
further asserted that the statement "I am no longer 
depressed" and that he "goes to bed happy and wakes up 
happy" is taken out of context, and that such refers to his 
going to bed happy when the day went well and waking hopeful 
that he will have no problems to deal with.  He characterized 
such feelings as a normal thing.  

In response to questions from his representative, the 
claimant further testified that he continued to have problems 
with memory and concentration; that his mind wanders while he 
is in school; that when he is in school, he feels like he is 
back in Vietnam; that when in the cafeteria, he feels that he 
is isolated from everyone else; that he feels the same way at 
home; that he feels like he is sitting in a jail cell.  The 
claimant's representative called attention to the claimant's 
ongoing recollections of his friend's suicide; that while the 
veteran was able to attend school, concentrate and keep his 
mind off the persistent PTSD symptomatology, as soon as he 
returns home, the persistent PTSD symptomatology takes over.  
He further called attention to his disruptive sleep pattern 
and his interpersonal problems with his wife; that he would 
like to pursue VA outpatient treatment, but that there are no 
appointments that would not conflict with his school 
schedule.  A transcript of the testimony is of record.  

The claimant failed to report for a scheduled VA PTSD 
examination on March 16, 2000.

A Hearing Officer's decision, dated May 1, 2000, decreased 
the evaluation for the claimant's service-connected PTSD from 
30 percent to 10 percent disabling, effective August 1, 2000.  
The claimant and his representative were notified of that 
decision and of his right to appeal by RO letter of April 21, 
2000.  

Another VA PTSD examination of the claimant was conducted in 
April 2000.  The examiner reviewed the veteran's claims 
folder, noting that the claimant served in the Army from 1968 
to 1971, with service in Vietnam with the Third Infantry 
Division; and that he had been diagnosed with PTSD in 1998.  
It was further noted that the claimant was divorced, the 
father of three, and a full-time student.  He had a history 
of participation in PTSD outpatient groups at the VAMC, Bronx 
in 1997, but was no currently receiving any treatment.  The 
claimant related that he as avoidant of many social 
situations, and described himself as a loner, having few 
friends.  He reported frequent conflicts with his wife and 
son, in part due to his chronic irritability and related 
outbursts of anger, with inappropriate loss of temper; and 
that those symptoms are chronic, of moderate severity, and 
date back to the claimant's service in Vietnam.  The claimant 
reported having significant academic difficulty secondary to 
impairment of concentration, and difficulty in getting along 
with others and expressed concern as to its impact upon 
future occupational functioning.  The claimant related that 
he experiences recurrent and intrusive distressing recollects 
and recurrent distressing dreams pertaining to traumatic 
wartime stressor events; that he experiences intense 
psychological distress at exposure to internal or external 
cues that symbolize or resemble aspects of the trauma; that 
he makes persistent efforts to avoid thoughts, feelings and 
conversations associated with the trauma, as well as efforts 
to avoid activities, places and people that arouse their 
recollection.  The claimant further endorsed an inability to 
recall significant aspects of the trauma, a markedly 
diminished participation in significant activities, feelings 
of detachment, a restricted range of affect and multiple 
persistent symptoms of increased arousal, including 
significant difficulty in concentrating, chronic difficulty 
in staying asleep which results in fatigue, as well as 
irritability, an exaggerated startle response, and 
hypervigilence.  The claimant also endorsed occasional 
depression, fluctuating in severity but generally in the 
moderate range, as well as anxiety around crowds and 
therefore avoids many social situations.  Further, he alleged 
some degree of short term memory deficits and significant 
difficulty in concentration, as well as occasional depression 
and periodic anxiety, and some impairment of impulse control 
which contributes to his avoidance of social situations.

The examiner noted that the claimant was well-oriented; that 
his speech was normal in rate and flow; that there was no 
impairment of personal hygiene, no impairment of thought 
processes or communication, no delusion s of hallucinations, 
no suicidal or homicidal thoughts, no obsessive or 
ritualistic behavior, no panic attacks, and no other 
symptoms.  The claimant was considered competent to manage 
his affairs.  The Axis I diagnosis was PTSD, while the Axis 
IV diagnosis was traumatic combat exposure; and the Axis V 
GAF Score was 58, indicative of moderate symptoms or moderate 
difficulty in social, occupational or school functioning.

In September 2000, the claimant submitted a Notice of 
Disagreement with the reduction in the evaluation of his 
service-connected PTSD, arguing that his current 
symptomatology warranted a rating in excess of 10 percent.  
He further requested another VA PTSD examination.  

VA outpatient treatment records from the VAMC, New York, New 
York; the New York Health Care Service, and the VAMC, 
Manhattan, dated from May 1993 to July 2000, are silent for 
complaint, treatment, findings or diagnosis of PTSD in the 
claimant, or of any symptomatology alleged to reflect PTSD in 
the claimant.  In July 2000, the claimant asked to delay the 
start of his interferon treatment due to starting a summer 
league team for the boys club.  

A Statement to the Case was provided the claimant and his 
representative in September 2000.  His Substantive Appeal (VA 
Form 9) was received at the RO in November 2000.  In that 
document, the claimant asserted that he wanted to take issue 
with examination findings that he was no longer depressed, 
and goes to bed happy and wakes up happy.  He further 
asserted that no diagnosis of his condition was given for 
getting angry with his wife and arguing with her.  

A letter from a clinician at the Brooklyn VetCenter, dated in 
May 2001, stated that the claimant had been seen at that 
facility since May 2000 for his PTSD and depression.  He 
expressed the opinion that the claimant's post-military 
adjustment  had been impeded by his PTSD symptoms, which vary 
in intensity; that he does not wear a hearing aid because 
someone might ask about it, triggering combat memories; that 
his PTSD symptoms continue to impede his progress in 
relationships; and has a tendency to interpret his panic 
attacks as an incident of anger; that his PTSD symptoms have 
consistently affected his ability to have satisfying 
relationships with family, friends and his children; that he 
continued to be anxious and depressed, with a generally 
constricted and often flattened affect, inability to access 
and express a normal range of emotion, panic attacks at least 
twice a week and sometimes more, impaired ability to focus on 
tasks and to maintain concentration, chronic sleep impairment 
with  nightmares of Vietnam trauma.  The reporting clinician 
expressed the opinion that the claimant remains severely 
traumatized by a variety of combat-related experiences, and 
exhibits the full range of PTSD symptoms; that his affected 
functioning include educational, vocational, medical, 
emotional, social and family.  He further related that the 
claimant's patterns stemming from combat-related trauma has 
led him to generally misinterpret and understate the extent 
to which he remains affected by his Vietnam experience.  

VA outpatient treatment records from the VAMC, New York, New 
York, dated from June 2000 to October 2002, show that the 
claimant was seen from June to November 2000 in connection 
with his participation in a hepatitis C support group; that 
he was seen in December 2000, and discussed intrusive war 
memories and insomnia, related strong survivor guilt issues, 
but no suicidal or homicidal ideation, and no evidence of 
psychosis.  Although the claimant had graphic design 
training, he related that he was unable to work.  In January 
2001, the claimant related significant sleep problems despite 
the institution of Restoril.  He complained of increasing 
depression and discouragement with his hepatitis C medication 
regimen because the medication was causing fatigue, dry 
mouth, and diffuse myalgias; that he felt sad most of the 
time, but not suicidal, and is stressed because of financial 
problems, his physical condition, etc.  

Also in January 2001, the claimant related that his intrusive 
memories were occasional and not very prominent, but 
complained that nightmares had increased in the content of 
his already restless sleep.  He indicated that he had 
experienced increased depression, fatigue, irritability, and 
exacerbations of PTSD symptoms since starting treatment for 
hepatitis C.  He related that he had gotten rid of a bayonet 
and pistol, and denied any current aggressive urges.  The 
examining psychiatrist attributed the claimant's depression 
as primary or secondary to Interferon treatment, and a switch 
from Restoril to Ambien was contemplated.  The claimant 
agreed to engage in pleasurable activities as much as 
possible to distract him from the side-effects of his 
Hepatitis treatment, and activities which he enjoyed were 
described as playing with his grandson, helping his children 
with their homework, playing chess with his chess club which 
he does twice-weekly.  The impression was mood disorder due 
to medical condition, and his GAF Score was estimated as 60.  
He was noted to be scheduled for individual psychotherapy 
sessions to cope with the psychological sequelae of hepatitis 
C treatment.  

Outpatient records show that the claimant continued to work 
with the hepatitis C support group in December 2000, and in 
January, February and March 2001.  In February 2001, the 
claimant complained about losing weight, feeling fatigued, 
nausea, vomiting, and myalgias secondary to treatment for 
hepatitis C, but indicated that he was relatively stable 
otherwise, that his anger was under better control, and that 
intrusive memories and flashbacks were at a moderate level, 
while in March 2001, he related that his appetite had 
improved and his depression had decreased, and was upbeat and 
cheerful in group.  Outpatient records dated in April, May, 
June, July, August and November 2001 addressed his 
participation in the hepatitis C support group.  

Outpatient records dated in July 2001 show that the claimant 
indicated that his sleep and appetite had improved; that he 
had resumed coaching high school basketball, which he 
enjoyed; that his relationship with his wife, children and 
grandchildren had improved as he was less irritable and 
fatigued; that he intends to continue seeing his 
grandchildren regularly throughout the summer; and that he 
denied suicidal or homicidal ideation, or hopelessness or 
helplessness.  In January 2002, the claimant stated that he 
was clinically stable, with no increase in his depressive, 
anxiety or PTSD symptoms, which were all currently in the 
moderate range.  

Outpatient records dated in March 2002 show that the claimant 
related that he was doing so-so; that his mood was up and 
down; and that he feels depressed at times because he doesn't 
see much future with his health problems from hepatitis C and 
thyroid problems, etc.  He related that he had completed 
school in June 2000; that his intrusive symptoms persist at a 
low level, but continued to react to loud noises.  He 
continued to participate in the hepatitis C support group on 
a regular basis.  In April 2002, he related that his 
depression was not as bad, that he has better energy, and was 
trying to get out and do more.  He felt a little more 
hopeful; and optimistic, with no despair or suicidal 
ideation, PTSD symptoms continuing at the same reduced 
pattern and frequency, anger in reasonable control, and some 
problem with his short term memory.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in October 2002.

II.  Analysis

Governing law and regulations addressing procedural due 
process and appellate rights provide that, except as 
otherwise provided in 38 C.F.R. § 3.103 (b)(3) of this 
section, no award of compensation shall be terminated, 
reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. § 3.103(b)(2) .  The Board finds that 
the exceptions to the provision of advance notice set out in 
paragraph (b)(3) of this section are inapplicable to the 
issue on appeal.

Further,  38 C.F.R. § 3.105(e) provides that where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a  60-day period from the date of notice to 
the beneficiary of the final rating action expires.  38 
U.S.C.§ 5112(b)(6) (West 2000);  38 C.F.R. § 3.105(e) (2002).  
The Board finds that the exceptions set out in paragraph (h) 
of this section are inapplicable to the issue on appeal.

Regarding stabilization of disability evaluations, governing 
law and regulations provide that upon receipt of :

a.	Examination reports indicating improvement.  Rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent 
with the laws and Department of Veterans Affairs 
regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is 
full and complete, including all special examinations 
indicated as a result of general examination and the 
entire case history.  This applies to treatment of 
intercurrent diseases and exacerbations, including 
hospital reports, bedside examinations, examinations by 
designated physicians, and examinations in the absence 
of, or without taking full advantage of, laboratory 
facilities and the cooperation of specialists in related 
lines.  Examinations less full and complete than those on 
which payments were authorized or continued will not be 
used as a basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic improvement, 
e.g., manic depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, arteriosclerotic heart 
disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom 
free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, 
etc., will not be reduced on examinations reflecting the 
results of bed rest.  Moreover, though material 
improvement in the physical or mental condition is 
clearly reflected the rating agency will consider whether 
the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following 
a long prior history of psychosis,  psychoneurosis, 
epilepsy, or the like, it is rarely possible to exclude 
persistence, in masked form, of the preceding innocently 
acquired manifestations.  Rating boards encountering a 
change of diagnosis will exercise caution in the 
determination as to whether a change in diagnosis 
represents no more than a progression of an earlier 
diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of  the service-connected 
disability.  When the new diagnosis reflects mental 
deficiency or personality disorder only, the possibility 
of only temporary remission of a super-imposed 
psychiatric disease will be borne in mind. 
(b) Doubtful cases.  If doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in paragraph (a) of this section, the 
rating agency will continue the rating in effect, citing 
the former diagnosis with the new  diagnosis in 
parentheses, and following the appropriate code there will  
be added the reference "Rating continued pending 
reexamination ______ months  from this date, § 3.344."  
The rating agency will determine on the  basis of the facts 
in each individual case whether 18, 24 or 30 months  will 
be allowed to elapse before the reexamination will be made. 

(c) Disabilities which are likely to improve.  The 
provisions of  paragraphs (a) and (b) of this section 
apply to ratings which have continued for long periods at 
the same level (5 years or more).  They do not apply to 
disabilities which have not become stabilized and are 
likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities 
will warrant reduction in rating.

The United States Court of Veterans Appeals (Court) has 
consistently ruled that VA is not free to ignore its own 
regulations.  Karnas v. Derwinski,  1 Vet. App. 308, 313 
(1991).  

The record shows that a rating decision of June 1995 granted 
service connection for PTSD, evaluated as 30 percent 
disabling, effective February 1, 1994.  That decision was 
based upon a VA PTSD examination, conducted in March 1994.  
Another VA PTSD examination was conducted in September 1996 
and, on the basis of that examination, the previous 30 
percent evaluation was continued by rating decision of 
October 1996.  Another PTSD examination was conducted in 
October 1998, while another VA PTSD examination was conducted 
in December 1998.  On the basis of the clinical findings on 
the latter two examinations, a rating decision of February 
1999 proposed to reduce the evaluation of the claimant's 
service-connected PTSD from 30 percent to 10 percent 
disabling.  

The claimant was notified of the proposed reduction in rating 
by RO letter of February 9, 1999, which provided a copy of 
the February 1999 rating decision setting forth setting forth 
all material facts and reason constituting the basis for the 
proposed action, and informed the claimant of his right to 
submit medical or other evidence, or to request a personal 
hearing, to show why the proposed reduction should not be 
made.  The claimant requested a personal hearing, and that 
hearing was held at the RO in February 2000.  

Following receipt of the claimant's request for a personal 
hearing, another rating decision of April 1999 was issued 
setting forth all material facts and reasons and proposing to 
reduce the evaluation of the claimant's service-connected 
PTSD from 30 percent to 10 percent disabling.  The claimant 
was notified of that proposed action by RO letter of May 5, 
1999, which enclosed a copy of the April 1999 rating decision 
proposing the cited reduction, and cited the evidence and the 
applicable provisions of the VA Schedule for Rating 
Disabilities applicable to the evaluation of service-
connected PTSD.  

Following the personal hearing requested by the claimant, the 
RO Hearing Officer issued a decision, dated May 1, 2000, 
which reduced the evaluation for the claimant's service-
connected PTSD from 30 percent to 10 percent disabling, 
effective August 1, 2000.  He was notified of that action and 
of his right to appeal by RO letter of April 21, 2000, which 
enclosed a copy of the Hearing Officer's decision providing a 
citation of the evidence considered, noted the claimant's 
failure to report for a scheduled VA PTSD examination in 
March 2000, and cited the applicable provisions of the Rating 
Schedule.

Following receipt of the claimant's Notice of Disagreement, a 
Statement of the Case was issued, and the claimant submitted 
a timely Substantive Appeal.  Thereafter the claimant 
submitted additional evidence in support of his appeal of the 
reduction in the evaluation for his service-connected PTSD.  

Based upon the record in this case, the Board finds that the 
claimant's 30 percent rating for service-connected PTSD was 
granted, effective February 1, 1994, and that the rating 
action implementing the proposed reduction in evaluation for 
that disability was made effective on August 1, 2000.  Thus, 
the RO has complied with the provisions of 38 C.F.R. 
§ 3.344(c) which addresses disabilities which are likely to 
improve, and provides that the provisions of paragraphs (a) 
and (b) of this section apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  As the 30 percent rating had 
been in effect for more than five years at the time of 
reduction, the requirements of 38 C.F.R. § 3.344 (a) and (c) 
are applicable to this appeal.

Pursuant to the provisions of 38 C.F.R. § 3.344 (a), the RO 
reviewed the entire record of examinations and the medical-
industrial history to ascertain whether the recent 
examinations (October and December 1998) were full and 
complete, including the previous VA PTSD examinations 
establishing and continuing the 30 percent evaluation for 
service-connected PTSD (March 1994 and September 1996).  The 
VA PTSD examinations conducted in October and December 1998 
are not shown to have been less full and complete than those 
conducted in March 1994 and September 1996 upon which 
payments were authorized or continued.  Governing regulations 
further provide ratings on account of diseases subject to 
temporary or episodic improvement, including the claimant's 
service-connected PTSD, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated, and the RO complied with 
that regulation, basing the it reduction in evaluation upon 
the two VA PTSD examinations in October and December 2000.  
Neither is PTSD shown to be a condition which becomes 
comparatively symptom free (findings absent) after prolonged 
rest.  Further, the evidence supporting the reduction does 
not raise the question of whether it is reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life, as the claimant was shown in October and 
December 1998 to be living with his family and attending 
school.  Title 38 C.F.R. § 3.344(b) provides that if doubt 
remains, after according due consideration to all the 
evidence developed by the several items discussed in 
paragraph (a) of this section, certain specified actions are 
to be taken.  The evidence in this case does not raise doubt 
as to the determination that a reduction is rating is 
warranted.  

The Board further finds that the RO complied with the 
requirements of procedural due process and appellate rights 
providing that no award of compensation shall be terminated, 
reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. § 3.103(b)(2).  The Board further finds 
that the RO notified the claimant at his address of record of 
the proposal to reduce his evaluation by RO letters of 
February 9, 1999, and May 5, 1999, each of which included a 
copy of the rating decisions proposing the reduction in 
rating which set forth all material; facts and reasons, as 
required under the provisions of 38 C.F.R. § 3.105(e), and 
provided the claimant a period of 60 days in which to present 
additional evidence to show that compensation payments should 
be continued at their present level.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the reduction in the evaluation 
of the claimant's service-connected PTSD from 30 percent to 
10 percent disabling has been accomplished in compliance with 
all applicable requirements of procedural due process and 
appellate rights, and that such reduction is affirmed.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Restoration of the 30 percent rating for PTSD is not 
warranted.  The benefit sought on appeal is denied.  



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

